Citation Nr: 1530144	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  04-10 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for a comminuted fracture of the right femur from March 26, 1999, to March 1, 2002.

2.  Entitlement to an increased rating for a comminuted fracture of the right femur, currently evaluated as 30 percent disabling from March 1, 2002.

(Pursuant to BVA Directive 8430 (May 17, 1999), the claim for a clothing allowance is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2002 decision by the Department of Veterans Affairs (VA) regional office (RO) in Atlanta, Georgia.  

Initially, the Board notes that this appeal has a long procedural history but in the interest of brevity the Board will refer the reader to the November 2014 Remand for that history excepted as reported below.

In this regard, the Board notes that it has recharacterized the issues on appeal as increased rating claims as opposed to the earlier effective date and rating claim listed by the Board in its earlier remands.  The Board has undertaken this action because the record reveals that on March 25, 1999, a Board decision denied a compensable rating for comminuted fracture of the right femur; on July 27, 1999, the Veteran filed an increased rating claim for the comminuted fracture of the right femur; in a February 2000 rating decision the RO denied a compensable rating for the comminuted fracture of the right femur; and on April 1, 2000, the Veteran filed an increased rating claim for the comminuted fracture of the right femur.  

The Board finds that the April 1, 2000, claim constituted new and material evidence because it was filed within the one year period he had to appeal the February 2000 rating decision.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board also finds that the above history shows that the current rating claim has been pending since March 26, 1999, the day after the March 25, 1999.  The Board has reached this decision because March 26, 1999, is within 365 days prior to the July 27, 1999, increased rating claim and the first date after the final Board decision.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014); Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  Therefore, the Board finds that the issues on appeal are as characterized on the first page of this decision.  

Lastly, the Board notes that in January 2004 the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  However, in March 2008 and again in June 2015 the Veteran failed to show for his Board hearings.  As to the Board hearing requests, the Board considers then withdrawn given his failure to appear at the two scheduled hearings. 


FINDINGS OF FACT

1.  From March 26, 1999, to March 1, 2002, the most probative evidence of record shows that the Veteran's comminuted fracture of the right femur was manifested by complaints of pain and X-ray evidence of degenerative joint disease.

2.  From March 26, 1999, to March 1, 2002, the most probative evidence of record shows that the Veteran's comminuted fracture of the right femur was not shown to be productive of at least impairment of the femur with malunion with moderate knee or hip disability; hip ankylosis; limitation of thigh flexion to 30 degrees and/or impairment of the thigh with abduction lost beyond 10 degrees even taking into account his claimants of pain; or a flail joint.

3.  From March 1, 2002, the most probative evidence of record shows that the Veteran's comminuted fracture of the right femur is not shown to be productive of nonunion of the femur without loose motion and weight bearing preserved with aid of brace; a fractured surgical neck with false joint; a fractured shaft or anatomical neck with nonunion and loose of motion; hip ankylosis; hip flexion limited to 10 degrees even when taking into account his claimants of pain; or a flail joint.  


CONCLUSIONS OF LAW

1.  From March 26, 1999, to March 1, 2002, the criteria for a 10 percent rating but no more for the comminuted fracture of the right femur have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252 to 5255 (2014).

2.  From March 1, 2002, the criteria for a rating in excess of 30 percent for the comminuted fracture of the right femur have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5252 to 5255 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

The Board finds that letters dated in January 2006, March 2006, August 2006, May 2007, July 2007, May 2008, September 2008, June 2009, October 2009, March 2010, August 2010, March 2011, June 2011, February 2012, May 2012, June 2013, September 2013, and January 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the October 2002 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the July 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the service treatment records as well as his post-service records from the Social Security Administration (SSA), records generated in connection with the Veteran's Workmen's Compensation Claim due to a back injury, the Freedman Group, Arthur L. Tracht, M.D., North Dekalb Orthopedic, NOVACare, Snapfinger Family Medical Center, Dekalb Medical Center, and the VA Medical Centers in Miami, Hampton, Augusta, and Atlanta in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The post-remand record also shows that other treatment records from private healthcare providers including from a Dr. Krone could not be obtained because they were no longer available and/or never existed.  The post-remand record also shows that the Veteran was notified of the unavailability of these records.  Therefore, the Board finds that adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Veteran was provided VA examinations in October 1999, October 2002, January 2004, and June 2007.  The record also shows that the Veteran failed to show for the December 2014 and April 2015 VA examinations that were scheduled for him while the appeal was most recently in remand status.  Therefore, the Board finds that it must rate the current severity of the Veteran's disability based on the existing record and a remand for another VA examination is not required.  See 38 C.F.R. § 3.655 (2014) (VA is compelled to rate the current severity of a service-connected disability based on the existing record when a veteran fails to report for a VA examination).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's Virtual VA and VBMS claims files.  

The Claims

The Veteran asserts that his comminuted fracture of the right femur meets the criteria for increased ratings at all times during the pendency of the appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Veteran's comminuted fracture of the right femur (right femur disability) is rated as non-compensable from March 26, 1999, to March 1, 2002, and 30 percent disabling from March 1, 2002, under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  

In this regard, controlling regulations provide that the Veteran is potentially entitled to an increased rating for his right femur disability if it is manifested by hip ankylosis which is "favorable" (in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction) (60 percent), "intermediate" (70 percent), or "unfavorable" (extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated) (90 percent) (Diagnostic Code 5250); limitation of thigh extension to 5 degrees (10 percent) (Diagnostic Code 5251); limitation of thigh flexion to 45 degrees (10 percent), limitation of thigh flexion to 30 degrees (20 percent), limitation of thigh flexion to 20 degrees (30 percent), or limitation of thigh flexion to 10 degrees (40 percent) (Diagnostic Code 5252); impairment of the thigh with rotation limited so the claimant cannot toe-out more than 15 degrees (10 percent) or impairment of the thigh with abduction lost beyond 10 degrees (20 percent) (Diagnostic Code 5253); a flail joint (80 percent) (Diagnostic Code 5254); or impairment of the femur with malunion with slight knee or hip disability (10 percent), impairment of the femur with malunion with moderate knee or hip disability (20 percent), impairment of the femur with malunion with marked knee or hip disability (30 percent), with nonunion, without loose motion, and weight bearing preserved with aid of brace (60 percent), fracture of surgical neck with false joint (60 percent), or fracture of shaft or anatomical neck with nonunion and loose of motion [spiral or oblique fracture] (80 percent) (Diagnostic Code 5255).  See 38 C.F.R. § 4.71a.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2014).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  

a.  From March 26, 1999, to March 1, 2002

With the above criteria in mind, the Board notes that at all times from March 26, 1999, to March 1, 2002, the Veteran has complained of right leg pain with motion.  Likewise, when examined by VA in October 1999 the Veteran complained of hip pain.  Similarly, VA treatment records likewise documented the Veteran complaints of right hip/leg pain.  See, e.g., VA treatment records dated in November 2000 and February 2002.  Furthermore, the record contains X-ray evidence of degenerative joint disease of the right hip.  See, e.g., Pelvis X-rays dated in June 2001.

The Board finds the Veteran complaints of right leg pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected right femur disability as well as the findings by the VA examiner and his treating healthcare providers.  See Davidson.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 the Board finds that the Veteran's symptoms meet the criteria for a 10 percent schedular rating under Diagnostic Code 5003.  Also see Burton.  This is true at all times from March 26, 1999, to March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

As to a rating in excess of 10 percent for the right femur disability from March 26, 1999, to March 1, 2002, under Diagnostic Code 5255, for the right femur disability the Board notes that at the October 1999 VA examination the right femur was normal except for a 3 degree valgus angulation in the area of the fracture and approximately a quater inch or less of right leg shortening.  In this regard, the examiner opined that the Veteran had full internal and external rotation of the right hip compared to the contralateral side; full flexion and extension of the knee when compared to the contralateral side; no quadriceps atrophy; and good heel and toe rising.  Moreover, while treatment records during this time period periodically document the Veteran's complaints and treatment for problems caused by the Veteran's right femur disability, nothing in these records show his lost motion to be worse than what was reported by the October 1999 VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, while the term "moderate" knee or hip disability is not defined by law or regulation, the Board nonetheless finds that it must mean more than the complete lack of knee and hip disability reported by the October 1999 VA examiner and the minimal adverse symptomatology seen in the treatment records generated during this time period even when taking into account her complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, Mitchell.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right femur disability under Diagnostic Code 5255.  This is true at all times from March 26, 1999, to March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

As to an increased rating under Diagnostic Code 5250, the claims file does not contain a diagnosis of ankylosis of the hip.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence of ankylosis, the Board may not rate his service-connected right femur disability as ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right femur disability under Diagnostic Code 5250.  This is true at all times from March 26, 1999, to March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

As to Diagnostic Codes 5252 and 5253, the Board notes that the October 1999 VA examiner specifically opined that the Veteran had full internal and external rotation of the right hip compared to the contralateral side.  Moreover, while treatment records periodically document the Veteran's complaints and treatment for right lower extremity problems, nothing in these records show his lost motion to be worse than what was reported by the October 1999 VA examiner.  See Colvin.  Therefore, even taking into account the complaints of pain as per the Court's holding in DeLuca and Mitchell as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected right femur disability under either Diagnostic Code 5252 or 5253 because thigh flexion is not limited to at least 45 degrees and thigh abduction is not lost beyond 10 degrees because the examiner opined the Veteran had full internal and external rotation of the hip (Normal range of the hip is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2014)).  This is true at all times from March 26, 1999, to March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

Likewise, the Board finds that an increased rating is not warranted under Diagnostic Codes 5254 because the claims file does not show the Veteran ever being diagnosed with a flail joint.  See, for example, VA examination dated in October 1999; right knee X-ray dated in November 2000; right hip X-ray dated in June 2001; pelvis X-ray dated in June 2001.  Consequently, a rating in excess of 10 percent is not warranted for the Veteran's service-connected right femur disability under Diagnostic Code 5254.  This is true at all times from March 26, 1999, to March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

b.  From March 1, 2002

As to a rating in excess of 30 percent for the Veteran's service-connected right femur disability under Diagnostic Code 5255, the post-March 1, 2002, record does not show the Veteran ever being diagnosed with nonunion of the femur without loose motion and weight bearing preserved with aid of brace; a fractured surgical neck with false joint; or a fractured shaft or anatomical neck with nonunion and loose of motion.  See, for example, VA examinations dated in October 2002, January 2004, and June 2007; right knee X-rays dated in December 2004, September 2005, June 2006, and January 2007; right hip X-rays dated in October 2004, February 2006, January 2007, September 2007, October 2008, March 2009, March 2010, December 2010, and January 2013; and leg magnetic resonance imaging evaluation (MRI) dated in December 2010.  In fact, the October 2002 VA examiner specifically opined that X-rays of the right femur only show an old fracture of the mid femoral shaft with slight posterior angulation of the distal fragment.  Similarly, while the January 2004 VA examiner opined that there is ". . . malunion, with knee and/or hip disability, on examination of the right femur, such as there is a malunion that causes inward bowing of the right knee at 15 degrees [and e]xamination reveals findings of weight bearing preserved with aid of brace," it was not opined that there was "nonunion of the femur."  Moreover, the January 2004 VA examiner specifically opined that right femur X-rays only show an old healed fracture and malunion with remote fracture deformity of the proximal to mid shaft of the right femur and right hip X-rays only showed deformity of the proximal femoral metaphysis.  Moreover, while treatment records periodically document the Veteran's complaints and treatment for right femur problems, nothing in these records contradicts the above examiners opinions.  See Colvin.  Consequently, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right femur disability is not warranted under Diagnostic Code 5255.  This is true at all times from March 1, 2002, and therefore the Board need not consider further staged ratings.  Hart.

Next, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right femur disability is not warranted under Diagnostic Code 5250 because the claims file still does not contain a diagnosis of ankylosis of the hip.  See Lewis.  In the absence of ankylosis, the Board may not rate his service-connected right femur disability as ankylosis.  See Johnston.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's service-connected right femur disability under Diagnostic Code 5250.  This is true at all times from March 1, 2002, and therefore the Board need not consider staged ratings.  Hart.

As to a rating in excess of 30 percent for the Veteran's service-connected right femur disability under Diagnostic Codes 5252, at the October 2002 VA examination the right hip had flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, and adduction to 25 degrees all with no evidence of pain, fatigue, weakness, lack of endurance, or incoordination.  It was also opined that the femur and hip appeared to be within normal limits with normal posture and gait but with a shorted right leg with abnormal weight bearing.  At the January 2004 VA examination, the range of motion of the right hip after taking into account the Veteran's complaints of pain and after repetition was flexion to 110 degrees, extension to 20 degrees, adduction to 25 degrees, external rotation to 50 degrees, and internal rotation to 40 degrees.  At the June 2007 VA examination, the range of motion of the right hip after taking into account the Veteran's complaints of pain and after repetition was flexion to 110 degrees, extension to 20 degrees, adduction to 15 degrees, abduction to 30 degrees, external rotation to 40 degrees, and internal rotation to 30 degrees.  

While treatment records periodically document the Veteran's complaints and treatment for right femur/hip problems, nothing in these records contradicts the above examiners opinions regarding lost motion except at the September 2009 SSA examination it was opined that the range of motion of the right hip was flexion to 90 degrees, internal and external rotation in flexion to 20 degrees, abduction to 45 degrees, external rotation to 25 degrees, and internal rotation to 25 degrees.  See Colvin.  Interestingly, in February 2004 Dr. Tracht opined that the hip had normal flexion and abduction with internal rotation to 30 degrees and external rotation in extension also to 30 degrees.  Similarly, other private treatment records reported that the Veteran had normal range of motion of the right hip.  See VA treatment record dated in March 2003; treatment record from NOVACare dated in March 2004 and April 2004; and SSA Examination dated in June 2007.  

Therefore, the Board finds that even taking into account the Veteran's complaints of pain as per the Court's holding in DeLuca and Mitchell as well as 38 C.F.R. §§ 4.40, 4.45, 4.59, flexion of the right hip is not the 10 degrees or less required for a higher evaluation because at its worst it is 90 degrees.  Consequently, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right femur disability is not warranted under Diagnostic Code 5252.  This is true at all times from March 1, 2002, and therefore the Board need not consider staged ratings.  Hart.

Lastly, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right femur disability is not warranted under Diagnostic Code 5254 because the claims file does not show the Veteran ever being diagnosed with a flail joint.  See, for example, VA examinations dated in October 2002, January 2004, and June 2007; right knee X-rays dated in December 2004, September 2005, June 2006, and January 2007; right hip X-rays dated in October 2004, February 2006, January 2007, September 2007, October 2008, March 2009, March 2010, December 2010, and January 2013; and leg MRI dated in December 2010.  In fact, the October 2002 VA examiner specifically opined that X-rays of the right femur only show an old fracture of the mid femoral shaft with slight posterior angulation of the distal fragment.  Similarly, January 2004 VA examiner specifically opined that right femur X-rays only show an old healed fracture and malunion with remote fracture deformity of the proximal to mid shaft of the right femur and right hip x-rays only show deformity of the proximal femoral metaphysis.  Likewise, in February 2004 Dr. Tracht opined that X-rays of the hip only showed degenerative changes that with weight bearing appeared well maintained and X-rays of the femur only showed a healed fractured femur with 15 degrees of angulation in the lateral view and 12 degrees of angulation in the anterior view.  Consequently, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right femur disability is not warranted under Diagnostic Code 5254.  This is true at all times from March 1, 2002, and therefore the Board need not consider staged ratings.  Hart.

Conclusion

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, however, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected right femur disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  In short, there is nothing in the record to indicate that the service-connected right femur disability causes impairment with employment over and above that is contemplated in the assigned schedular rating.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal.  

In reaching this conclusion, the Board has not overlooked the recent decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Veteran does not claim and the record does not show a "compounding" or collective impact between his service-connected disabilities.  As such, the Board finds that even taking into account Johnson these matters need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

In reaching the above conclusions, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), however in January 2014 the Veteran specifically notified VA that he was withdrawing his claim for a total rating based on individual unemployability (TDIU).  Therefore, the Board finds that it does not have jurisdiction over any such claim.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as pain, lost motion, and swelling and his wife is credible to report on what she sees.  See Davidson.  However, the Board finds more probative the medical opinions as to the severity of the right femur disability provided by the experts at the examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 10 percent rating, but no more, is granted for a comminuted fracture of the right femur at all times from March 26, 1999, to March 1, 2002.

A rating in excess or 30 percent for a comminuted fracture of the right femur is denied at all times from March 1, 2002.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


